 Case 4:18-cv-00644 Document 64-7 Filed on 11/18/19 in TXSD Page 1 of 6




                         EXHIBIT W

       Executive Order No. 1-39 Revised:
Establishment of Office of Inspector General for
    Investigation of Employee Misconduct,
                March 1, 2011,
            HOU00147565-147569
Case 4:18-cv-00644 Document 64-7 Filed on 11/18/19 in TXSD Page 2 of 6




                                                                         HOU00147565
Case 4:18-cv-00644 Document 64-7 Filed on 11/18/19 in TXSD Page 3 of 6




                                                                         HOU00147566
Case 4:18-cv-00644 Document 64-7 Filed on 11/18/19 in TXSD Page 4 of 6




                                                                         HOU00147567
Case 4:18-cv-00644 Document 64-7 Filed on 11/18/19 in TXSD Page 5 of 6




                                                                         HOU00147568
Case 4:18-cv-00644 Document 64-7 Filed on 11/18/19 in TXSD Page 6 of 6




                                                                         HOU00147569
